Citation Nr: 1612576	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for adjustment disorder with depressed mood, claimed as depression.

2. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for right knee patellofemoral syndrome with osteoarthritis.

3. Entitlement to service connection for an acquired psychiatric condition, to include an adjustment disorder and depression.

4. Entitlement to service connection for right knee patellofemoral syndrome with osteoarthritis.

5. Entitlement to service connection for the chronic residuals of a traumatic brain injury (TBI).

6. Entitlement to an initial disability rating in excess of 50 percent for migraine headaches.

7. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in New York, New York.

As will be discussed, the petition to reopen for an adjustment disorder with depressed mood, claimed as depression, is being granted, and the issue is being broadened per Clemons v. Shinseki, 23 Vet. App. 1   (2009) (The scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

The Veteran testified at a videoconference hearing in March 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

In June 2015, the Veteran submitted lay statements from the Veteran's coworkers directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. 38 U.S.C. § 7105.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for right knee patellofemoral syndrome, service connection for an acquired psychiatric condition, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed June 1997 RO decision, claims of service connection for depression and a right knee injury were denied.
 
2. New evidence received since the June 1997 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claims of service connection for depression and a right knee injury.

3. The Veteran's migraine headaches are characterized by pounding pain and light and sound sensitivity, with a duration of 4-5 hours occurring approximately every 2-3 months.


CONCLUSIONS OF LAW

1. The June 1997 RO decision denying service connection for depression and a right knee injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's June 1997 decision, and the claims of service connection for depression and a right knee injury are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for an initial disability rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, letters dated in March 2012 and May 2013 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

The Veteran testified at a hearing in March 2015.  The Veteran gave testimony only regarding the petitions to reopen and his claim for TDIU.  The hearing focused on the elements necessary to reopen a claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show new and material evidence sufficient to reopen his service connection claim, and evidence of an inability to find employment due to a service-connected disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Petition to Reopen Claims

In a June 1997 rating decision, the RO denied the Veteran's claims for service connection for depression and a right knee injury, both on the basis that there was no current condition, disease, or injury.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the June 1997 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In VA treatment records, including treatment records from August 2012, the Veteran was diagnosed with Major Depressive Disorder.  At an April 2012 VA examination, the Veteran was diagnosed with patellofemoral syndrome of the right knee.  This evidence is new, because it was not available in 1997.  It is also material, because both claims were originally denied due to a lack of a current disability; this new evidence shows current conditions for both of the claims.  Therefore, both claims are reopened.

III. Increased Rating for Migraine Headaches

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In October 2012, the Veteran attended a consultation for his headache condition from the VA.  At the appointment, the VA physician noted symptoms of the headaches around the eyes bilaterally, which would move to the temporal areas.  The Veteran described the headaches as pounding, with light and hearing sensitivity.  They can last for 4-5 hours and occur once every 2-3 months.  

In August 2013, the Veteran was medicated with a gabapentin titration to treat the headaches.  The Veteran indicated that this was successfully treating his headaches, and that when the medication wore off, his headaches returned.  This was reiterated in treatment records from September and October 2013 and February 2014.

In April 2014, the Veteran had a follow-up with his neurology clinic, which described his headaches as chronic in nature, and likely tension-type.  The Veteran's headaches were also noted to be waxing and waning in severity, with more symptomatic episodes recently since his last visit.  The VA physician noted that the Veteran was responding well to medication.

The Veteran is compensated at 50 percent under Diagnostic Code 8100.  This is the highest rating available under that diagnostic code.  The Veteran's appeal for an increased rating must, therefore, be considered a claim for extraschedular evaluation.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's headaches are contemplated by the schedular criteria set forth in Diagnostic Code 8100.  The Veteran's headaches cause light and sound sensitivity and pounding, lasting 4-5 hours and occurring every 2-3 months.  These symptoms are typical of a migraine headache disorder and are contemplated in the rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected headaches, such that he is adequately compensated for "considerable loss of working time . . . proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Entitlement to TDIU is addressed in the remand portion of this opinion.


ORDER

New and material evidence has been presented to reopen the claim of service connection for adjustment disorder with depressed mood, claimed as depression.

New and material evidence has been presented to reopen the claim of service connection for right knee patellofemoral syndrome with osteoarthritis.

An initial disability rating in excess of 50 percent for migraine headaches is denied.


REMAND

The following development is necessary in order to provide a full and complete review of the Veteran's remaining claims.

At the Veteran's March 2015 hearing, the Veteran indicated that he believed his acquired psychiatric condition may be secondary to his service-connected headache condition.  Additionally, the Veteran has not had a VA examination for an acquired psychiatric condition since his initial denial in 1997, where the RO concluded he had no current condition.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, there is a current condition, lay evidence of the condition in service, and an indication of another possible theory for service connection, but insufficient medical evidence to draw a conclusion about etiology.  An examination is necessary to determine the etiology of the Veteran's acquired psychiatric condition.

Additionally, given the medical evidence linking TBI to the Veteran's psychiatric condition, the issue of service connection for the residuals of a TBI is inextricably intertwined with the issue of service connection for an acquired psychiatric condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, service connection for the residuals of a TBI is remanded. 

The Veteran underwent a VA examination for his knee in April 2012.  The examiner's rationale for concluding the Veteran's knee condition was less likely than not related to service, however, was inadequate.  The examiner focused on the Veteran's exit examination and the lack of medical record of knee complaints until 2011, but did not discuss the Veteran's in-service diagnosis of chondromalacia patella, or patellofemoral syndrome.  Patellofemoral syndrome is a chronic condition, and the examiner must either address the in-service diagnosis of the condition or provide support for a conclusion that the diagnosis was incorrect.  Because of this, an addendum opinion addressing this concern is necessary.

Finally, the Veteran claims entitlement to TDIU.  He is currently service connected for one condition at a rate of 50 percent.  This does not meet the threshold requirements for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).  However, the addition of other service-connected conditions may raise the Veteran's total disability rating to within that threshold.  For this reason, entitlement to TDIU on appeal is inextricably intertwined with the remanded service connection claims.  See Harris 1 Vet. App. at 183.  The issue must be remanded in order for the RO to adjudicate the other service connection claims.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's acquired psychiatric condition, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must identify all acquired psychiatric conditions with which the Veteran may be diagnosed.  For each condition, provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric condition was proximately due to or the result of his service-connected migraine headaches.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric condition was aggravated beyond its natural progression by his service-connected migraine headaches. 

iii) Whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric condition was proximately due to or the result of an in-service TBI.

iv) Whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric condition was aggravated beyond its natural progression an in-service TBI. 

v) If the examiner determines that the Veteran's acquired psychiatric condition was NOT caused or aggravated by his service-connected migraine headaches, determine whether it is at least as likely as not (50 percent or greater probability) that acquired psychiatric condition began during active service or is related to any incident of service.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. IF AND ONLY IF the VA psychiatric examiner concludes that the Veteran's acquired psychiatric condition is related to service, the RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's TBI residuals, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that any residuals of the Veteran's TBI were aggravated beyond its natural progression by his service-connected acquired psychiatric condition. 

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to the examiner who conducted the April 2012 VA examination or, if they are unavailable, to a new examiner who is qualified to give an opinion on the Veteran's right knee patellofemoral syndrome, so an addendum opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee patellofemoral syndrome began during active service or is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.  The examiner must discuss the Veteran's in-service right knee diagnosis and how that affects the examiner's conclusion.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


